Citation Nr: 0524288	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for discogenic 
disease and arthritis of the lumbar spine, status-post 
laminectomy, partial facetectomy and neuroforaminotomy, L2 - 
L4, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for bilateral knee 
condition, secondary to service-connected lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record shows that the VCAA 
requires additional development for both issues on appeal.  

The most recent VA examination of the veteran's service-
connected low back disability was conducted in October 2000, 
nearly five years ago.  Through his representative, the 
veteran has argued essentially that this disability has 
increased in severity since that time and requires a current 
examination.  Outpatient VA treatment records dated since the 
October 2000 examination reflect that the veteran has 
complained of increasing symptoms.  In light of the stale 
record, the Board finds that another VA examination is 
required.  

In addition, a September 2000 private medical opinion 
provides that the veteran's knee conditions were "probably" 
significantly related to his military injuries.  Accordingly, 
the Board finds that the veteran's claim for service 
connection for a bilateral knee condition, secondary to his 
service-connected lumbar spine disability, warrants a VA 
examination.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected discogenic 
disease and arthritis of the lumbar 
spine, status-post laminectomy, partial 
facetectomy and neuroforaminotomy, L2 - 
L4.  All indicated tests should be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should assess the 
extent of functional and industrial 
impairment caused by the veteran's 
service-connected spine disability.  The 
examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the lumbar spine during flare-
ups or repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether as a result of 
the lumbar disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide the requested opinions without 
resort to pure speculation, he or she 
should so indicate.

2.  The RO should arrange for an 
examination by an appropriate examiner to 
determine the nature, extent and etiology 
of any condition in either knee.  The 
claims file must be made available to and 
reviewed by the examiner.  Following a 
review of the relevant medical evidence 
in the claims file, the medical history, 
the clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is asked to opine whether (1) it is at 
least as likely as not (50 percent or 
more likelihood) that any condition of 
either knee is attributable to the 
veteran's service-connected lumbar spine 
disability; (2) it is at least as likely 
as not that any condition of either knee 
is related to combat trauma.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a bilateral knee condition, secondary 
to service-connected lumbar spine 
disability, and the veteran's claim for 
an increased evaluation for discogenic 
disease and arthritis of the lumbar 
spine, status-post laminectomy, partial 
facetectomy and neuroforaminotomy, L2 - 
L4, currently evaluated as 20 percent 
disabling, to include consideration of 
the revised regulatory criteria for 
rating spine disabilities found in 
38 C.F.R. § 4.71a, effective September 
26, 2003.  If either benefit sought on 
appeal remains denied, the veteran should 
be provided with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue, to include the revised 
regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a, 
effective September 26, 2003.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


